Exhibit 10.2
PERFORMANCE STOCK UNIT AGREEMENT
OF
REXNORD CORPORATION


THIS AGREEMENT (this “Agreement”), dated as of ___________________ (the “Grant
Date”) is made by and between Rexnord Corporation, a Delaware corporation (the
“Corporation”), and _____________, an employee of the Corporation or one of its
Subsidiaries (the “Grantee”).

WHEREAS, the Corporation wishes to afford the Grantee the opportunity to receive
shares of its common stock (“Common Stock”);

WHEREAS, the Corporation wishes to carry out the purpose of the Rexnord
Corporation Performance Incentive Plan (as may be amended, restated or revised
from time to time, the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement; and

WHEREAS, the Administrator, as defined in the Plan, (i) has determined that it
would be to the advantage and in the best interests of the Corporation and its
stockholders to grant performance stock units (the “Performance Stock Units”)
provided for herein to the Grantee as an inducement for the Grantee to enter
into or remain in the employ of the Corporation or one of its Subsidiaries and
as an incentive for increased efforts by the Grantee during such employment, and
(ii) has instructed the officers of the Corporation to issue said Performance
Stock Units.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I
GRANT, EARNING AND VESTING OF PERFORMANCE STOCK UNITS
AND ISSUANCE OF SHARES


Section 1.1 Grant of Performance Stock Units


(a) In consideration of the Grantee’s agreement to enter into or remain in the
employ of the Corporation or one of its Subsidiaries and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Corporation irrevocably grants to the
Grantee the number of Performance Stock Units (at target) as set forth in
Section 1.1(b) hereof. The Performance Stock Units granted under this Agreement
are units that will be reflected in a book account maintained by the Corporation
until they become earned and vested or have been forfeited.


(b) The number of Performance Stock Units (at target) that will be earned and
vested based on ____________________ is ________, as more fully described in
Appendix A.


(c) The Performance Period for the Performance Stock Units will be the period
beginning ___________, 20__ and ending ________, 20___ (the “Performance
Period”).


Section 1.2 Satisfaction of Performance-Based Conditions and Vesting


(a) Subject to Section 1.2(b) and the satisfaction of the performance conditions
set forth in Appendix A to this Agreement during the Performance Period, the
Performance
1

--------------------------------------------------------------------------------

Exhibit 10.2
Stock Units will be earned and shall become vested on the last day of the
Performance Period.

(b) All unearned Performance Stock Units will be forfeited upon the Grantee’s
termination of employment during the Performance Period for any reason.

(c) The Grantee will not have any right to vote the Performance Stock Units and
will not be deemed a stockholder of the Corporation with respect to any of the
Performance Stock Units.


Section 1.3 Issuance of Shares


Earned Performance Stock Units will be paid in shares of Common Stock as soon as
administratively practicable following the close of the Performance Period and
certification of the satisfaction of the performance conditions, but in no event
later than the fifteenth (15th) day of the third month following the end of the
Corporation’s fiscal year in which the Performance Units are earned and vest.


Section 1.4 Performance Stock Units Subject to Plan


The Performance Stock Units granted hereunder are subject to the terms and
provisions of the Plan, including without limitation, Sections 7.5 and 8.9 of
the Plan. Capitalized terms used in this Agreement and not defined herein shall
have the meaning given to such terms in the Plan.


Section 1.5 Corporate Transactions – Acceleration of Performance Stock Units


The Performance Stock Units granted hereunder will be subject to accelerated
vesting as set forth in Section 7.3 of the Plan and will be deemed earned at the
“target” performance level set forth in Appendix A to this Agreement (i.e., 100%
payout). In such case, the vested Performance Stock Units will be settled as
soon as administratively practicable, but in no event later than the fifteenth
(15th) day of the third month following the end of the Corporation’s fiscal year
in which the Performance Units vest.


ARTICLE II
RESTRICTIVE COVENANTS


Section 2.1 Reasonableness of Restrictions


The Grantee acknowledges that the Grantee has had and will continue to have
access to Confidential Information (as defined below), that such Confidential
Information is of economic value to the Corporation and its Subsidiaries, that
such Confidential Information would be of value to a competitor of the
Corporation and/or one of its Subsidiaries in competing against the Corporation
and/or one of its Subsidiaries, and that it would be unfair for the Grantee to
exploit such Confidential Information for the Grantee’s personal benefit or for
the benefit of a competitor. The Grantee further acknowledges that the Grantee
has had and/or will have an opportunity to learn about, and develop
relationships with, customers of the Corporation and/or its Subsidiaries and
that the Corporation and its Subsidiaries have a legitimate interest in
protecting relationships with such customers, and that it would be unfair for
the Grantee to exploit information the Grantee has learned about such customers
and relationships which the Grantee has developed with such customers for the
Grantee’s personal benefit or for the benefit of a competitor. The Grantee
further acknowledges that the Corporation and its Subsidiaries currently market
and sell products and services to customers throughout the United States and
that the Grantee’s job duties have included and/or will include contact with
products that are marketed throughout the entire United States and that
2

--------------------------------------------------------------------------------

Exhibit 10.2
the Confidential Information to which the Grantee has had and/or and will have
access to, and the Grantee’s customer knowledge and contacts and relationships,
would be of value to a competitor in competing against the Corporation and/or
one of its Subsidiaries anywhere in the United States. Accordingly, the Grantee
acknowledges that the protections provided to the Corporation and its
Subsidiaries in this Article II are reasonable and necessary to protect the
legitimate interests of the Corporation and its Subsidiaries and that abiding by
the Grantee’s obligations under this Article II will not impose an undue
hardship on the Grantee.

Section 2.2 Restricted Services Obligation


For a period of two years following the end, for whatever reason, of the
Grantee’s employment with the Corporation or any of its Subsidiaries, the
Grantee agrees not to directly or indirectly provide Restricted Services to any
Competitor respecting its operations in the United States. For purposes of this
Section, (i) “Restricted Services” means services of any kind or character
comparable to those the Grantee provided to the Corporation or any of its
Subsidiaries during the one year period preceding the end of the Grantee’s
employment with the Corporation or any of its Subsidiaries, and (ii)
“Competitor” means any business located in the United States which is engaged in
the development and/or sale of any product line or service offering that is
substantially similar to (and thus competitive with) a product line or service
offering sold by the Corporation or any of its United States Subsidiaries for
which the Grantee had direct managerial responsibility during the last year of
the term of the Grantee’s employment with the Corporation or any of its United
States Subsidiaries.


Section 2.3 Customer Non-Solicitation


For a period of two years following the end, for whatever reason, of the
Grantee’s employment with the Corporation or any of its Subsidiaries, the
Grantee agrees not to directly or indirectly attempt to sell or otherwise
provide to any Restricted Customer any goods, products or services of the type
or substantially similar to the type sold or otherwise provided by the
Corporation or any of its Subsidiaries (and thus competitive with such goods,
products or services) for which the Grantee was employed during the twelve
months prior to termination of the Grantee’s employment. For purposes of this
Section 2.3, “Restricted Customer” means any individual or entity (i) for
whom/which the Corporation or any of its Subsidiaries provided goods, products
or services, and (ii) with whom/which the Grantee was the primary contact on
behalf of the Corporation during the Grantee’s last twelve months of employment
or about whom/which the Grantee acquired non-public information during the
Grantee’s last twelve months of employment that would be of benefit to the
Grantee in selling or attempting to sell such goods, products or services in
competition with the Corporation or any of its Subsidiaries.


Section 2.4 Non-Solicitation of Employees


During the term of the Grantee’s employment with the Corporation or any of its
Subsidiaries and for a period of one year thereafter, the Grantee shall not
directly or indirectly encourage any employee of the Corporation or any of its
United States Subsidiaries with whom the Grantee has worked to terminate his or
her employment with the Corporation or any such Subsidiary or solicit such an
individual for employment outside the Corporation or any of its Subsidiaries in
a manner which would end or diminish that employee’s services to the Corporation
or any of its Subsidiaries.


Section 2.5 Non-Disparagement


During the term of the Grantee’s employment with the Corporation or any of its
Subsidiaries and thereafter in perpetuity, the Grantee shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Corporation or any of its affiliates, Subsidiaries, successors,
3

--------------------------------------------------------------------------------

Exhibit 10.2
directors, officers, customers or suppliers. The restrictions of this Section
2.5 shall not apply to any statements that are made truthfully in response to a
subpoena or other compulsory legal process.


Section 2.6 Non-Disclosure of Confidential Information


(a) The Grantee shall maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose, publish or otherwise misappropriate,
or use for the Grantee’s benefit or the benefit of any Person, or deliver to any
Person any Confidential Information (as defined herein) or trade secrets of the
Corporation. “Confidential Information” means any document, record, notebook,
computer program or similar repository of or containing, any confidential or
proprietary information of or relating to the Corporation or any of its
Subsidiaries, including, without limitation, information with respect to the
Corporation’s or any of its Subsidiary’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment. Confidential Information shall be defined to exclude information
which is or becomes public knowledge through no fault of the Grantee, or which
was known to the Grantee before the start of the Grantee’s earliest relationship
with the Corporation or any of its Subsidiaries, or which is otherwise not
subject to protection under applicable law. The Grantee’s obligations under this
Section 2.6 shall apply for so long as the Grantee continues in the employment
of the Corporation or any of its Subsidiaries and for two years following the
termination of such employment, for whatever reason, as to any Confidential
Information that does not constitute a trade secret under applicable law. As to
any Confidential Information that does constitute a trade secret under
applicable law, the Grantee agrees that the Grantee’s obligations under this
Section 2.6 shall apply for so long as the item qualifies as a trade secret.


(b) The Grantee is advised that he or she may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and provided that
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of the law, or (ii) in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
Additionally, in the event the Grantee files a lawsuit against the Corporation
for retaliation by the Corporation against the Grantee for reporting a suspected
violation of law, the Grantee has the right to provide trade secret information
to the Grantee's attorney and use the trade secret information in the court
proceeding, although the Grantee must file any document containing the trade
secret under seal and may do not disclose the trade secret, except pursuant to
court order.


Section 2.7 Return of Corporation Property


All correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents
concerning the Corporation’s or any of its Subsidiary’s customers, business
plans, marketing strategies, products or processes, whether confidential or not,
is the property of the Corporation (the “Corporation Property”). Accordingly,
upon the Grantee’s termination of employment for any reason, the Grantee shall
promptly deliver to the Corporation all such Corporation Property, including any
and all copies of any such Corporation Property, and shall not make any notes of
or relating to any information contained in any such Corporation Property. The
Grantee may respond to a lawful and valid subpoena or other legal process but
shall give the Corporation the earliest
4

--------------------------------------------------------------------------------

Exhibit 10.2
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Corporation and its counsel the documents and
other information sought and shall assist such counsel in resisting or otherwise
responding to such process.


Section 2.8 Injunctive Relief; Attorneys’ Fees


The Grantee hereby acknowledges that a breach of the covenants contained in this
Article II will cause irreparable damage to the Corporation and its goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate. Accordingly, the
Grantee hereby agrees that, in the event of an actual or threatened breach of
any of the covenants contained in this Article II, in addition to any other
remedy which may be available at law or in equity, the Corporation shall be
entitled to specific performance and injunctive relief. In addition, should the
Corporation prevail in obtaining legal relief against the Grantee as related to
a breach of the covenants contained in this Article II, the Grantee shall
indemnify the Corporation for reasonable costs and expenses, including, but not
limited, to court costs and reasonable attorneys’ fees that the Corporation
incurred pursuant to the enforcement of this Agreement.


ARTICLE III
OTHER PROVISIONS


Section 3.1 Not a Contract of Employment


Nothing in this Agreement or in the Plan shall (i) confer upon the Grantee any
right to continue in the employ of the Corporation or any of its Subsidiaries,
or (ii) interfere with or restrict in any way the rights of the Corporation or
its Subsidiaries, which are hereby expressly reserved, to discharge the Grantee
at any time for any reason whatsoever, with or without Cause, except pursuant to
an employment agreement, if any, executed by and between the Corporation or any
of its Subsidiaries, on the one hand, and the Grantee, on the other hand, and
approved by the Board.


Section 3.2 Construction; Choice of Law; Other Obligations


This Agreement shall be administered, interpreted and enforced under the laws of
the state of Delaware, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction. The obligations and
restrictions set forth in this Agreement are in addition to and not in lieu of
any obligations or restrictions imposed upon the Grantee under any other
agreement or any law or statute including, but not limited to, any obligations
the Grantee may owe under any law governing trade secrets, any common law duty
of loyalty, or any fiduciary duty. No time or geographic restriction provided
above shall affect the availability or scope of protection afforded to the
Corporation’s trade secrets.


Section 3.3 Conformity to Securities Laws


The Grantee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the
Performance Stock Units are granted, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


Section 3.4 Entire Agreement
5

--------------------------------------------------------------------------------

Exhibit 10.2


The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or understandings with respect to the subject matter
hereof, except that any provisions therein regarding confidentiality or
non-competition remain in full force and effect in favor of the Corporation and
its Subsidiaries as if the agreements containing such provisions were not so
superseded. The obligations imposed by this Agreement are severable and should
be construed independently of each other. The invalidity of one provision shall
not affect the validity of any other provision. If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, or as applied
to any circumstances, under the laws of any jurisdiction which may govern for
such purpose, then such provision shall be deemed, to the extent allowed by the
laws of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.


Section 3.5 Amendment


The Administrator at any time, and from time to time, may amend the terms of
this Agreement, provided, however, that the rights of the Grantee shall not be
adversely impaired without the Grantee’s written consent. The Corporation shall
provide the Grantee with notice and a copy of any amendment made to this
Agreement


Section 3.6 Disputes (Forum; Personal Jurisdiction; Waiver of Jury Trial)


Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be brought exclusively in the
state, federal, or other courts of the state of Delaware, and the parties hereby
consent and submit to the personal jurisdiction of those courts. In the event of
dispute or litigation, each party shall pay its own attorney’s fees and
expenses, except that, should the Grantee file suit in a forum other than the
state, federal, or other courts of the state of Delaware, Corporation shall be
entitled to recover from the Grantee its attorney fees and expenses associated
with seeking the dismissal or transfer of the Grantee’s suit. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO ANY TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING UNDER, OUT OF, IN CONNECTION WITH, OR
IN RELATION TO THE PLAN OR THIS AGREEMENT.


Section 3.7 Notices


All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:


(i) if to the Corporation, to:


Rexnord Corporation
________________________
________________________
Attention: General Counsel
6

--------------------------------------------------------------------------------

Exhibit 10.2


(ii) if to the Grantee, to the Grantee’s home address on file with the
Corporation.


Section 3.8 Government and Other Regulations

The obligation to sell and deliver shares of stock under the Plan shall be
subject to all applicable laws, rules and regulations and the obtaining of all
such approvals by governmental agencies as may be deemed necessary or desirable
by the Corporation, including (without limitation) the satisfaction of all
applicable federal, state and local tax withholding requirements. The
Corporation shall have the power and the right to deduct or withhold, or require
the Grantee to remit to the Corporation, an amount sufficient to satisfy
federal, state, and local taxes (including the Grantee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising or as a
result of these Performance Stock Units.

Section 3.9 Counterparts


This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.


[Signature Page to Follow]


7

--------------------------------------------------------------------------------

Exhibit 10.2
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.


THE CORPORATION:




Rexnord Corporation




By:
Print Name:
Title:




THE GRANTEE:




Signature:
Print Name:


Grantee’s Address:






Grantee’s Taxpayer Identification Number:







8

--------------------------------------------------------------------------------

Exhibit 10.2


APPENDIX A


EARNING OF PERFORMANCE STOCK UNITS
[PERFORMANCE METRICS]






* * * * *


9